Title: From Louisa Catherine Johnson Adams to George Washington Adams, 10 October 1824
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					
					Washington 10 Octbr. 1824
				
				In all the hurry and confusion which attended our journey it was impossible for me to write you even a few lines to let you know how we were—Elizabeth has no doubt given you all an elaborate account of all the fine things we saw in Philadelphia into which I was so unexpectedly drgged dragged. It was a splendid show and I whirled amid the glittering confusion until my brain was almost turned.The next day I visited the Academy of fine Arts and the Hospital the latter a glorious Instition Institution which does indeed do honour to the City—and there I saw with real pain the unhappy beings with alienated minds who once adorned society and enriched the world by their talents—I know not why unless it is owing to the apprehension which I once felt that this awful calamity always inspires me with a degree of horror utterly beyond my controul and I cannot meet one of these melancholy objects without feeling my heart congeal within my bosom and every sense aroused to pain at the sight of this lowest of human degradation—What is the Spirit that animates the mind of man—If it is an ethereal essence an emanation of the divine nature how is it thus susceptible of a total disorganization? Alas how unavailing are such questions—Great as is our boasted wisdom a mole hill proves a stumbling block in our way and all is darkness in our baffled minds—Even the contemplation of this awful malady is dreadful and I raise my soul in prayer to the Almighty ruler of events to spare me and mine in all the lowliness of I trust a pure and humble heart—I am glad to learn that you are admitted and earnestly pray that your diligence will be crowned with success I say diligence because the noise and bustle created by showy talents by no means ensure their prosperity and I have long been convinced that we should doubt ourselves the most when the Sun of praise seems shine the brightest—On our entrance into life we must be watchful against ourselves for the most difficult task that we are called upon to practice is to shun the voice of adulation which only leads to mischief as it too often induces us to relax our industry and our efforts to excel and it has the unfortunate tendency of rendering our endeavours to sustain the reputation acquired by our first efforts more difficult if not altogether impossible—You will tell me you are now out of your leading strings and require no advice—It is true but as long as I love and value you I shall offer it—Mary is well—On the subject of your Letter she has not spoken—Elizabeth Hopk Keating desired to be remembered to you. She is lovely in her grief and very pretty in her weeds.To your Grandfather say every thing affectionate for me. He now has Mrs. de Wint and Mrs. Johnson to vary the scene and amuse him which I hope will be of service—Present me to Mr Webster and tell him I am truly grateful for all his kindness to you—as also to the Welsh’syour Mother
				
					L. C. Adams
				
				
			